Citation Nr: 0727939	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture nose, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO continued a noncompensable 
evaluation assigned to service-connected residuals of a 
fracture nose.  The veteran timely appealed the December 2002 
rating action to the Board. 

By a January 2004 rating action, the RO increased the 
evaluation assigned to the service-connected residuals of a 
fractured nose to 10 percent, effective July 30, 2002.  

In May 2006, the veteran testified before the undersigned at 
the San Antonio, Texas, satellite office of the RO.  A copy 
of the hearing transcript has been associated with the claims 
files. 

In November 2006, the Board remanded the claim for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 



FINDINGS OF FACT

1.  The service-connected residuals of a fractured nose are 
rated at the maximum schedular rate for a traumatic injury of 
the nasal septum.

2.  Marked interference with employment, periods of 
hospitalization or other exceptional factors have not been 
demonstrated. 



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a nose fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6502, 6504, 6510-6524 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Appeals Management Center provided the veteran with 
notice on the Pelegrini II VCAA elements in a post-
adjudicaiton letter, issued in November 2006 letter.  While 
the letter did not explicitly tell the veteran to submit all 
relevant evidence in his possession, it did inform him that 
he should let VA know of any evidence he thought would 
support his claim, that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication.  To this end, the RO 
re-adjudicated the instant claim in an April 2007 
supplemental statement of the case.

The November 2006 letter also provided the veteran with 
notice regarding ratings or effective dates in accordance 
with Dingess, supra.   

Regarding VA's duty to assist the veteran with his claim on 
appeal, all pertinent and identified VA and private records 
have been obtained.  In addition, in November 2006, the Board 
remanded the veteran's claim to the RO for additional 
development to include, but not limited to, scheduling the 
appellant for a VA examination to determine the current 
severity of his service-connected residuals of nose fracture.  
VA performed this examination in December 2006.  A copy of 
the examination report has been associated with the claims 
files.   

II.  Analysis

The RO has assigned a 10 percent evaluation for the residuals 
of a fractured nose under 38 C.F.R. § 4.97, Diagnostic Code 
6502, the code for deviation of the nasal septum.  This Code 
provides a maximum rating of 10 percent for traumatic nasal 
septum deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2006).

Although the veteran he testified to the breathing 
difficulties caused by the nasal deviation.  A 10 percent 
rating, however, is the maximum schedular rating under 
Diagnostic Code 6502.  Nevertheless, VA may consider whether 
there are residuals that could be awarded a higher rating 
under other diagnostic codes. 

In the present case, evaluation of residuals of a nose 
fracture under other diagnostic criteria would not result in 
a higher rating.  In this regard, while the veteran has been 
diagnosed as having allergic rhinitis (see, VA outpatient 
report, dated in October 2004 and May 2006), there is no 
clinical evidence of polyps-the criteria for a higher 
evaluation of 30 percent under Diagnostic Code 6522, 
Diagnostic Code for allergic or vasomotor rhinitis-when 
evaluated by VA in December 2006 VA examination (see, 
December 2006 VA examination report).  See, 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  More significantly, service 
connection has not been established for allergic rhinitis, 
nor has it been claimed that allergic rhinitis is a residual 
of the nose fracture.

In addition, as pertinent VA and private outpatient and 
examination records, dated from 2003 to 2006, are devoid of 
any clinical findings of sinusitis, chronic laryngitis, 
residuals of a total laryngectomy, complete organic aphonia, 
stenosis of, to include residuals of laryngeal trauma, 
injuries to the pharynx, and bacterial and granulomatous 
rhinitis, higher evaluations are not warranted under 
Diagnostic Codes 6510-6521, 6523 and 6524 (2006).  See, 
38 C.F.R. § 4.97, Diagnostic Codes Diagnostic Codes 6510-
6521, 6523 and 6524.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the there has been no 
showing that the service-connected residuals of a fractured 
nose have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  On the 
contrary, when evaluated by VA in December 2006, the veteran 
indicated that he was employed full-time in "supply," and 
reported no interference with employment.  The veteran 
reported no interference with employment when he presented 
testimony at his hearing.  He has not been recently 
hospitalized for the nasal fracture residuals.  Under these 
circumstances, there is no marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As a preponderance of the evidence is against the award of an 
increased rating for residuals of a nose fracture the benefit 
of the doubt doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased rating for residuals of a fractured nose is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


